index no control no tam-112305-97 internal_revenue_service national_office technical_advice_memorandum district_director taxpayer name taxpayer address taxpayer identification no periods involved conference held issues this document may not be used or cited as precedent sec_6110 j of the intemal revenue code i is tax imposed by sec_4081 of the internal_revenue_code on the total number of gallons of undyed diesel_fuel removed from the taxpayer's refinery including previously-taxed gallons and if so must the full amount of the liability be reported on the taxpayer's form is a credit allowed on form_720 for tax paid with respect to previously-taxed diesel_fuel that is removed from the taxpayer's refinery if not is a claim for a refund of the second tax paid with respect to diesel_fuel available facts the taxpayer operates a refinery the taxpayer purchased diesel_fuel to mix with its diesel_fuel the purchased diesel_fuel was removed from the bulk_transfer_terminal_system and delivered to the taxpayer's refinery by truck and trailer therefore tax was imposed with respect to the diesel_fuel that was purchased by the taxpayer the taxpayer contacted the district_office to express its concern that a second tax would be imposed with respect to the purchased diesel_fuel removed from its refinery at the rack the taxpayer asked the district_office if it could take a credit for off-highway_business_use under sec_6427 on form_720 in an the district_office advised the taxpayer that it could amount equal to the second tax that would be imposed upon removal not take a credit to report and pay tax on the total number of gallons of undyed diesel_fuel removed from its refinery at the rack and to file a claim for a refund of the second tax as provided under sec_4081 the district_office instructed the taxpayer for the tax periods and the taxpayer took blind credits that is the taxpayer reported on part i of form_720 the difference between the number of gallons removed from its refinery at the rack and the number of gallons of previously taxed diesel_fuel included in the removal the blind credits were not disclosed on form_720 adjustments or claims on part iii of form_720 the taxpayer did not make any law sec_4081 imposes a tax on the removal of diesel_fuel from any refinery or terminal the tax under sec_4081 does not apply to diesel_fuel that is indelibly dyed in accordance with treasury regulations and destined for a nontaxable_use sec_4082 provides that sec_40_6011_a_-1 of the excise_tax procedural regulations provides that the return of any_tax to which c f_r part applies including the sec_4081 tax must be made on form_720 quarterly federal excise_tax return according to the instructions applicable to the form a return must be filed reporting tax_liability incurred during each calendar_quarter under sec_40_6011_a_-1 sec_4081 provides that if any person that paid the tax imposed by sec_4081 with respect to any diesel_fuel establishes to the satisfaction of the secretary that a prior tax was paid and not credited or refunded with respect to such diesel_fuel then an amount equal to the tax paid_by such person shall be allowed as a refund without interest to such person in the same manner as if it were an overpayment_of_tax imposed by sec_4081 under sec_6416 a person entitled to a refund under sec_4081 may not take a credit on form_720 instead of claiming a refund sec_6511 provides that a claim for credit or refund of any overpayment_of_tax must be filed by the taxpayer within three years from the time the return was filed or two years from the time the tax was paid whichever period expires later sec_6427 provides that if any diesel_fuel on which tax has been imposed under sec_4081 is used by any person in a nontaxable_use such as an off-highway_business_use the secretary shall pay to the ultimate_purchaser an amount equal to the amount of tax imposed highway business use as use by any person in a trade_or_business other than as a fuel in a highway vehicle that is registered or required to be registered for highway use sec_6421 defines off- sec_6427 provides that no claim filed under sec_6427 shall be allowed unless filed by the purchaser not later than the time prescribed for filing a claim for credit or refund of overpayment of income_tax for that taxable_year rationale the taxpayer asserts that the law allows it to claim blind credits on part i minimize administrative burdens we disagree of form_720 to avoid duplicate tax_payments and tax is blind credits are not permitted sec_4081 imposes a tax on all nonbulk removals of diesel_fuel from a refinery at the rack with the exception of properly dyed_diesel_fuel destined for nontaxable_use imposed on the total number of gallons of diesel_fuel removed and that liability must be reported on form_720 in accordance with sec_40_6011_a_-1 stringent statutory requirements related to diesel_fuel taxation were enacted by congress in part to address substantial levels of diesel_fuel_tax evasion congress anticipated that tax would be imposed twice under certain circumstances such as removal from the refinery of previously-taxed diesel_fuel and enacted sec_4081 to provide a mechanism for refund of the second tax sec_4081 provides that if respect to diesel_fuel the amount of that tax may be refunded upon the satisfaction of certain conditions and d expressly provide for payment of a refund under sec_4081 not allowance of a credit of a second tax paid under sec_4081 the taxpayer would need to have paid a second tax with respect to previously-taxed diesel_fuel and filed a claim_for_refund in accordance with sec_6511 a second tax is paid with in order to claim a refund sec_4081 the in this case the taxpayer did not pay the tax and did not file a refund claim assumed that a credit against its tax_liability was available in the amount of the second tax with respect to that fuel however under sec_6416 a credit under sec_4081i e by claiming blind credits the taxpayer is prohibited alternatively the taxpayer asserts that it is eligible for a credit under sec_6427 in the amount of the prior tax because the previously-taxed diesel_fuel was used in an off- highway business use we disagree the legislative_history to the highway revenue act of indicates that congress enacted the exemption c b for fuel used in an off-highway_business_use to address fuel used by the ultimate_purchaser in nonhighway vehicles and in motorized - hearings on see generally highway revenue act the use contemplated by congress is the equipment h_r before the senate committee on finance 84th cong 2nd sess ultimate use of diesel_fuel in a motor not the use of diesel_fuel in a mixture that produces other diesel_fuel illustration of congressional intent to ensure that diesel_fuel used in the manufacture of diesel_fuel is not exempt from tax is found in sec_6416 which provides that there is no overpayment_of_tax where previously taxed fuel is used for fuel purposes for example as an additive in the manufacture of another product such as diesel_fuel an the taxpayer’s use of previously-taxed diesel_fuel in the production of its diesel_fuel is not an off-highway_business_use of previously-taxed diesel_fuel thus a credit or refund is not available under sec_6427 for the amount of tax imposed on the diesel_fuel used to produce diesel_fuel a claim was allowable under sec_6427 the taxpayer would have to report on part i of form_720 the total number of gallons of diesel_fuel removed from its refinery and make a claim as required by sec_6427 on part iii of form_720 did not make a claim for diesel_fuel used in an off-highway_business_use on its form_720 furthermore even if the taxpayer conclusions tax is imposed by sec_4081 on the total number of gallons of undyed diesel_fuel removed from the taxpayer’s refinery including any previously-taxed gallons and liability for this total number of gallons must be reported on the taxpayer’s form_720 a credit is not allowed on form_720 for any_tax paid with respect to previously-taxed diesel_fuel that is removed from the taxpayer’s refinery however the taxpayer may file a claim_for_refund of the second tax paid with respect to diesel_fuel under sec_4081 a copy of this technical_advice_memorandum is to be given to the taxpayer used or cited as precedent addresses and taxpayer identifying numbers have been deleted sec_6110 provides that it may not be in accordance with sec_6110 names - end -
